 

Exhibit 10.1



 

AMENDMENT NO. 1 TO CAPITAL ACCESS AGREEMENT

 

This Amendment No. 1 to the Capital Access Agreement dated June 10, 2016 (this
“Amendment”), between Immune Pharmaceuticals Inc., a Delaware corporation having
its principal place of business at 430 East 29th Street, Suite 940, New York, NY
10016 (“Immune”), and Regatta Select Healthcare LLC, a Delaware limited
liability company, having its principal place of business at 18 Lafayette Place,
New York, NY 10017 (“Regatta), and together with Immune, the “Parties,” and
each, a “Party”).

 

WHEREAS, the Parties have entered into a Capital Access Agreement (the “Existing
Agreement”), dated April 19, 2016;

 

WHEREAS, the Parties hereto desire to amend the Existing Agreement to amend the
terms of Section 5(e) on the terms and subject to the conditions set forth
herein; and

 

WHEREAS, pursuant to Section 12(e) of the Existing Agreement, the amendment
contemplated by the Parties must be contained in a written agreement signed by
each Party.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.          Definitions. Capitalized terms used and not defined in this
Amendment have the respective meanings assigned to them in the Existing
Agreement.

 

2.          Amendments to the Existing Agreement. As of the Effective Date
(defined below), the Existing Agreement is hereby amended or modified as
follows:

 

(a)          Section 5(e) of the Existing Agreement is hereby amended by
deleting the entire Section 5(e) and replacing it with the following language:

 

“(e) Sale of New Securities. During the Term, and for a period of one (1) year
thereafter, if the Company executes an agreement to sell any New Security (as
hereinafter defined) of the Company to any third party, at a lower price than
the Purchase Price paid by Investor in connection with the Prior Purchase (as
defined below), whether or not such equity securities are currently authorized
or designated, as well as any rights, options, or warrants to purchase such
equity securities, and any securities of any type whatsoever that is, or may
become, convertible or exchangeable into or exercisable for such equity
securities, then the Company upon each such offering of the New Securities will
pay an aggregate of $30,000 to Investor. For the purposes of this Agreement,
“New Security” shall mean any fixed price equity securities of the Company sold
within (meaning either before or after) 15 days of a Purchase (“Prior
Purchase”). For purposes of clarity, an offering means the sale by the Company
of securities in one transaction regardless of the number of investors or
closing dates provided such closing dates are within five (5) business days of
each other. Closings beyond such five (5) business days of each other will be
considered a new offering as it relates to the $30,000 fee.

 

 

 

  

3.          Date of Effectiveness; Limited Effect. This Amendment will be deemed
effective on the date first written above (the “Effective Date”). Except as
expressly provided in this Amendment, all of the terms and provisions of the
Existing Agreement are and will remain in full force and effect and are hereby
ratified and confirmed by the Parties. Without limiting the generality of the
foregoing, the amendments contained herein will not be construed as an amendment
to or waiver of any other provision of the Existing Agreement or as a waiver of
or consent to any further or future action on the part of either Party that
would require the waiver or consent of the other Party. On and after the
Effective Date, each reference in the Existing Agreement to “this Agreement,”
“the Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and
each reference to the Existing Agreement in any other agreements, documents or
instruments executed and delivered pursuant to, or in connection with, will mean
and be a reference to the Existing Agreement as amended by this Amendment.

 

4.          Representations and Warranties. Each Party hereby represents and
warrants to the other Party that:

 

(a)          It has the full right, corporate power and authority to enter into
this Amendment and to perform its obligations hereunder and under the Existing
Agreement as amended by this Amendment.

 

(b)          The execution of this Amendment by the individual whose signature
is set forth at the end of this Amendment on behalf of such Party, and the
delivery of this Amendment by such Party, have been duly authorized by all
necessary corporate action on the part of such Party.

 

(c)          This Amendment has been executed and delivered by such Party and
(assuming due authorization, execution and delivery by the other Party hereto)
constitutes the legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms.

 

(d)          EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTIONS 3 AND 4 THE EXISTING AGREEMENT AND IN THIS SECTION 4 OF THIS AMENDMENT,
(A) NEITHER PARTY HERETO NOR ANY PERSON ON SUCH PARTY'S BEHALF HAS MADE OR MAKES
ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER, EITHER ORAL OR
WRITTEN, WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE
OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED, AND (B) EACH PARTY
HERETO ACKNOWLEDGES THAT IT HAS NOT RELIED UPON ANY REPRESENTATION OR WARRANTY
MADE BY THE OTHER PARTY, OR ANY OTHER PERSON ON SUCH OTHER PARTY'S BEHALF,
EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 4.

 

5.          Miscellaneous.

 

(a)          This Amendment is governed by, and construed in accordance with,
the laws of the State of New York, without regard to the conflict of laws
provisions of such State.

 

(b)          This Amendment shall inure to the benefit of and be binding upon
each of the Parties and each of their respective successors and assigns.

 

(c)          The headings in this Amendment are for reference only and do not
affect the interpretation of this Amendment.

 

 2 

 

  

(d)          This Amendment may be executed in counterparts, each of which is
deemed an original, but all of which constitutes one and the same agreement.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.

 

(e)          This Amendment constitutes the sole and entire agreement of the
Parties with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.

 

(f)          Each Party shall pay its own costs and expenses in connection with
this Amendment (including the fees and expenses of its advisors, accounts and
legal counsel).

 

(g)          As consideration for agreeing to this Amendment, upon execution of
this Agreement, the Company shall deliver to Regatta a fee in the amount of
Thirty Thousand Dollars ($30,000).

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

  REGATTA SELECT HEALTHCARE, LLC           By /s/ L. Vigdor             Name: L.
Vigdor     Title: Chief Financial Officer  

 

  IMMUNE PHARMACEUTICALS INC.           By /s/ Daniel G. Teper             Name:
Daniel G. Teper     Title: Chief Executive Officer  

 

 3 

